Citation Nr: 1757384	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-26 811 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraines.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to July 2006 and September 2008 to November 2009.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the appeal period, on August 2012 rating decision, the RO increased the initial rating to 10 percent.

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  The Veteran did not attend the hearing and reported that he did not receive notice.  The hearing was rescheduled.  The Veteran again failed to appear.  His hearing request is deemed withdrawn.
 
In August 2016, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's migraines result in prostrating attacks occurring on an average of once a month over the last several months.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, and no higher, for the Veteran's service-connected migraines have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 CFR §§ 3.12, 4.1-4.14, 4.125a Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103(a), 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal the Board finds that any deficiencies in the VA's duties to notify and assist were not prejudicial to the Veteran.  

II.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Migraines are evaluated under 38 C.F.R. § 4.124a DC 8100.  Under DC 8100, a 0 percent rating is warranted for migraines with less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rating criteria do not define "prostrating" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. (2012)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In making all determinations, the Board must fully consider the lay assertions of record.  Nothing in the regulatory or statutory provisions require both medical and competent lay evidence; rather, competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran contends he is entitled to a 30 percent rating due to the frequency of his migraines.  The Veteran reported increases in his medication, Sumatriptan and additional treatments such as a prophylaxis.  As such, the Veteran believes the criteria for a 30 percent rating more accurately fits his situation.  The Veteran is competent and credible to describe the severity and frequency of his symptoms and how they affect his functioning.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the following reasons, the Board finds that an increased rating is warranted.

The Veteran underwent a VA examination in February 2012, where he reported on average that he gets four migraines a month.  He described them as ranging from mild to moderate in severity with nausea, vomiting, photophobia and phonophobia.  The Veteran reported that for his severe migraines he has to try to sleep it off.  The VA examiner noted the Veteran's symptoms and found the Veteran had prostrating attacks less than once every two months, which did not impact his ability to work.     
   
Thereafter, the VA examiner received a request to review conflicting medical evidence within the record.  The VA examiner reported that he agreed with a VA treatment note finding the Veteran's headaches increased in frequency from two to three times a month to once a week.  The VA examiner clarified that the Veteran's moderate headaches were once a week and the prostrating headaches were once every two months.  The VA examiner noted the treatment record reflected that the Veteran opted to increase his Sumatriptan as opposed to a daily prophylaxis and that the Veteran has not required any emergency room visits or IV medications for treatment of his headaches.  See VA Examination February 2012.  

In August 2016, the Veteran underwent another VA examination.  He reported headaches with moderate throbbing lasting 15 to 20 minutes associated with photophobia and phonophobia lasting for one to two hours.  The VA examiner noted the Veteran's symptoms to include nausea and found he had prostrating attacks once in two months on average over the last several months.  The VA examiner opined that the headaches do not impact the Veteran's ability to work.

The VA treatment records note the Veteran's history and continuous treatment for migraines.  The treatment notes from January 2015 reflect the Veteran's complaints of debilitating headaches two to three times a month with nausea and vomiting and that he finds relief after he sleeps in a quiet dark room.  The treatment notes also stated that the Veteran's migraines affect his activities of daily living and included a treatment plan to add Topamax, as a preventative treatment.  

The Veteran submitted statements from his mother and fiancé regarding the severity of his migraines.  The Veteran's mother, who is a registered nurse, reported that the Veteran's migraines occur weekly, ranging from moderate to severe, with the severe headaches leaving him unable to function.  She stated that the Veteran's migraines are excruciating and debilitating and require complete bedrest.  See Buddy/Lay Statement September 2011.  

A few months later the Veteran's mother made another statement reporting that the Veteran has six to nine migraines per month with weekly headaches.  She stated that the Veteran's migraines are very severe and prostrating in nature and are debilitating to the point of incapacitation.  She reported that the Veteran becomes very sensitive to lights and sounds, has severe vomiting and sleeps most of the day for relief.  See Buddy/Lay Statement March 2012.   The Veteran's fiancé also provided a statement reporting that he suffers from migraines five to six times a month and during these episodes he is unable to perform his school work or simple daily activities such as driving.  She noted that the migraines cause him to become nauseated, sensitive to lights and sounds, and to sleep all day.  See Buddy/Lay Statement March 2012.       

To qualify for a 30 percent rating the evidence must show that the Veteran has characteristic prostrating attacks occurring on an average of once a month over last several months.  The Veteran reported that he suffers from monthly migraines accompanied by light and noise sensitivity, nausea and vomiting.  The Veteran's mother and fiancé also reported monthly debilitating headaches that require bedrest and affect his ability to complete daily tasks.  The Board finds that the Veteran, his mother, and fiancé are competent and credible to provide reports regarding the severity and frequency of the Veteran's migraines.  As such, their statements are probative and afforded great weight.  Conversely, the VA examiners only found the Veteran had prostrating attacks no more than once every two months.  The VA examiner did not consider the statements of the Veteran's mother and fiancé.  Therefore, the Board finds these opinions less probative.  Moreover, the VA treatment notes reflect that the Veteran received treatment for his migraines and that his medication was increased and an additional treatment of Topamax added based on the severity and frequency of his migraines.  
The Board also considered staged rating and determined they are not applicable as the Veteran's symptomology remained consistent over the appeal period.  

The Veteran's service connected migraines is specifically listed in the VA's schedule for rating disabilities under DC 8100.  As such, consideration of other diagnostic codes is not necessary.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)("[W]he a condition is specifically listed in the Schedule, it may not be rated by analogy.").  

After reviewing all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence warrants an increased rating to 30 percent.  

The Board does not find that the Veteran is not entitled to the higher rating of 50 percent as his migraines are not completely prostrating and prolonged attacks and do not result in severe economic inadaptability, evidenced by the Veteran's ability to continue his education.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to an initial rating of 30 percent, and no higher, is granted for migraines.




____________________________________________
KRISTI L. GUNN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


